Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election without traverse of Claims 4-5 in the reply filed on December 18, 2020 is acknowledged. Applicant argues that the ISR found novelty in Claims 4-5. However, the ISR has no bearing on the patentability determination. 
Claims 1-3, and 6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant elected without traverse in the reply filed on December 18, 2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

easy" in claims 1, 4 is a relative term which renders the claim indefinite.  The term "easy" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For purposes of examination any layer applied to the resin film will be considered as easy adhesion layer. This includes any layer that flattens out and removes irregularities, allowing another layer to adhere to it. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al. (WO 2016/067893; US 2017/0306113 is being utilized as the literal translation of the Japanese WO document; Murakami) in view of Morito et al. (US 2011/0180826; Morito)
Murakami discloses a resin film containing an alicyclic structure-containing polymer being crystallizable. Abs. [0032]. Murakami obtains the crystallizable resin and forms a film by a resin molding method. [0151]. Murakami subjects the film to a crystallization step, [0164], after stretching treatment. [0153]. 
Murakami discloses that the polymer is not crystallized during production of the resin film, but that the crystallization is performed afterwards. [0133]. This implies that the film is not crystallized (e.g. 0% degree of crystallinity). See also step of crystallization described in paras. [0149, 0153].  
Murakami notes that the degree of crystallinity desired is in a range of range of 10% or more. [0133]. This range allows obtaining a resin with high heat resistance and chemical resistance.
Murakami discloses that after formation of the resin film, a barrier layer is applied over a base layer such as a flattening layer in contact with the resin film.

Murakami utilizes the film in the optical field, [0012], such as with organic EL devices. [0148]. Murakami does not disclose the specifics of the flattening layer. 
However, Morito in the optical field (organic light emitting devices comprising optical elements and filters) [0003], discloses that flattening layers are formed from polyurethane resin. [0194]. The polyurethane resin is transparent and has optical transmittance. Id. The polyurethane layer flattens out the upper surfaces and prevents irregularities in the underlying layer. Id. 
In the absence of the material utilized for the flattening film of Murakami, It would have been obvious to someone of ordinary skill in the art at the time the invention was filed to look at the prior art 
In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.

Based on the combination of Murakami/Morito it is understood that the flattening layer acts as an easy-adhesion layer over the resin film. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO W TSCHEN whose telephone number is (571)270-3824.  The examiner can normally be reached on M-Th: 9-4, F: 9-8 (PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


FRANCISCO TSCHEN
Primary Examiner
Art Unit 1712



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712